DETAILED ACTION
Status of Claims
This Office Action is in response to Claims filed with AFCP Request on 12/29/2021 and Interview on 02/04/2022.
Claims 1-8 and 10-20 are pending and allowed while claim 9 is canceled as disclosed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with David Raczkowski (Reg. No. 52,145) on 02/08/2022.
The Application has been amended as follows:
(Previously Presented) A server computer comprising: 
a processor; and
a non-transitory computer-readable medium, comprising code executable by the processor for implementing a method comprising:

(1) encrypted user device data generated from user device data of a portable device by a portable device reader connected to the mobile device, and
(2) portable device reader metadata, wherein the portable device reader metadata includes information indicating a type of the portable device reader;
determining a portable device reader encryption scheme of a plurality of portable device reader encryption schemes using the portable device reader metadata, wherein the type of the portable device reader indicated by the portable device reader metadata is stored in association with the portable device reader encryption scheme of the plurality of portable device reader encryption schemes; 
determining a user device data format of a plurality of user device data formats using the portable device reader metadata, wherein the type of the portable device reader indicated by the portable device reader metadata is stored in association with the user device data formats of the plurality of portable device reader encryption schemes; 
parsing the encrypted user device data using the user device data format to extract encrypted personal information and determine a key serial number; 
determining a session decryption key using the key serial number; and 
decrypting the encrypted personal information using the session decryption key and the portable device reader encryption scheme.
(Previously Presented) The server computer of claim 1, wherein the portable device reader metadata comprises a device reader manufacturer identifier and a device reader model identifier.
(Previously Presented) The server computer of claim 2, wherein a device reader API and the portable device reader encryption scheme are determined using an API database comprising a plurality of device reader API identifiers, wherein each device reader API identifier is associated with a device reader manufacturer identifier and a device reader model identifier.
(Previously Presented) The server computer of claim 1, wherein decrypting the encrypted personal information provides personal information comprising payment information, the method further comprising conducting a transaction using the payment information by sending the payment information to a payment processing network to cause the payment processing network to generate an indication of approval of the transaction.
(Previously Presented) The server computer of claim 1, wherein the encrypted personal information is encrypted using a session encryption key retrieved from a plurality of future keys, wherein the method further comprises:
retrieving a base derivation key using the portable device reader metadata; and
wherein the session decryption key is derived using the base derivation key and the key serial number.
(Original) The server computer of claim 1, wherein the encrypted personal information comprises encrypted card track data.
(Previously Presented) The server computer of claim 1, wherein a device reader API and the portable device reader encryption scheme are determined from a plurality of device reader APIs and portable device reader encryption schemes, wherein the device reader APT is associated with a user device data format that indicates information related to fields included in the encrypted user device data, and wherein at least some of the plurality of device reader APIs are associated with different user device data formats.
(Original) The server computer of claim 1, wherein the server computer communicates with the mobile device across multiple sessions, and wherein the session decryption key is a unique key generated using a counter corresponding to a current session.
(Canceled).
(Previously Presented) A computer-implemented method comprising: 
receiving, by a mobile acceptance server from a mobile device, 
(1) encrypted user device data generated from user device data of a portable device by a portable device reader connected to the mobile device, and
(2) portable device reader metadata, wherein the portable device reader metadata includes information indicating a type of the portable device reader;
determining a portable device reader encryption scheme of a plurality of portable device reader encryption schemes using the portable device reader metadata, wherein the type of the portable device reader indicated by the portable device reader metadata is stored in association with the portable device reader encryption scheme of the plurality of portable device reader encryption schemes;
determining a user device data format of a plurality of user device data formats using the portable device reader metadata, wherein the type of the portable device reader indicated by the portable device reader metadata is stored in association with the user device data formats of the plurality of portable device reader encryption schemes; 
parsing, by the mobile acceptance server, the encrypted user device data using the user device data format to extract encrypted personal information and a key serial number; 
determining a session decryption key using the key serial number; and
decrypting, by the mobile acceptance server, the encrypted personal information using the session decryption key and the portable device reader encryption scheme.
(Previously Presented) The computer-implemented method of claim 10, wherein the portable device reader metadata comprises a device reader manufacturer identifier and a device reader model identifier.
(Previously Presented) The computer-implemented method of claim 11, wherein a device reader API and the portable device reader encryption scheme are determined using an API database comprising a plurality of device reader API identifiers, wherein each device reader API identifier is associated with a device reader manufacturer identifier and a device reader model identifier.
(Previously Presented) The computer-implemented method of claim 10, wherein the method further comprises: 
determining the user device data format associated with a device reader API using the portable device reader metadata, wherein the encrypted user device data is parsed based on the user device data format.
(Previously Presented) The computer-implemented method of claim 10, wherein decrypting the encrypted personal information provides personal information comprising payment information, the method further comprising conducting, by the mobile acceptance server, a transaction using the payment information by sending the payment information to a payment processing network to cause the payment processing network to generate an indication of approval of the transaction.
(Previously Presented) The computer-implemented method of claim 10, wherein the encrypted personal information is encrypted using a session encryption key retrieved from a plurality of future keys, wherein the method further comprises: 
retrieving, by the mobile acceptance server, a base derivation key using the portable device reader metadata; and
deriving, by the mobile acceptance server, a session decryption key using the base derivation key and the key serial number, wherein the encrypted personal information is decrypted using the session decryption key.
(Original) The computer-implemented method of claim 10, wherein the encrypted personal information comprises encrypted card track data.
(Previously Presented) The computer-implemented method of claim 10, wherein the portable device reader encryption scheme indicates an encryption process used to generate the encrypted user device data, and wherein the method further comprises: 
deriving a session decryption key based on the encryption process indicated by the portable device reader encryption scheme, wherein the encrypted personal information is decrypted using the session decryption key.
(Previously Presented) The computer-implemented method of claim 10, wherein the information related to fields comprises an ordering of the fields.
(Previously Presented) The computer-implemented method of claim 10, wherein the information related to fields comprises lengths of the fields.
(Currently Amended) One or more non-transitory computer-readable media collectively having thereon computer-executable instructions thatby one or more computers, perform operations comprising at least:
receiving, from a mobile device, 
(1) encrypted user device data generated from user device data of a portable device by a portable device reader connected to the mobile device, and
(2) portable device reader metadata, wherein the portable device reader metadata includes information indicating a type of the portable device reader;
determining a portable device reader encryption scheme of a plurality of portable device reader encryption schemes using the portable device reader metadata, wherein the type of the portable device reader indicated by the portable device reader metadata is stored in association with the portable device reader encryption scheme of the plurality of portable device reader encryption schemes;
determining a user device data format of a plurality of user device data formats using the portable device reader metadata, wherein the type of the portable device reader indicated by the portable device reader metadata is stored in association with the user device data formats of the plurality of portable device reader encryption schemes; 
parsing the encrypted user device data using the user device data format to extract encrypted personal information and determine a key serial number; 
determining a session decryption key using the key serial number; and 
decrypting the encrypted personal information using the session decryption key and the portable device reader encryption scheme.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to processing, by a server, encrypted payment transaction data generated by a portable reader received via a user device by determining the portable reader’s encryption scheme and user payment device data format using metadata of the portable reader.
Processing, by a server, encrypted payment transaction data generated by a portable reader that is received via a user device is old and well known as evident by prior art of Gibson et al (US 2017/0323196) (Figs. 9, 16C, 23-25, 27; Pars. 74, 101, 176, 206-210, 274, 280, 286).
The closest prior art of Russ et al. (US 2003/0221100) disclose device metadata that includes information indicating a type of device, determining a portable device encryption scheme using the portable device metadata, determining a user device data format using the portable device metadata and decrypting using the portable device encryption scheme (Figs. 3-4, 6, 9; Pars. 42, 49-52, 56, 98-102, 111-114, 132-133, 135).
Another prior art of Mahajan et al. (US 2015/0134962) has been considered in the prosecution as Mahajan disclose user device data associated with a device reader API (Pars. 37-38, 46-47, 100).
However, neither Lamba, Russ nor Mahajan teach receiving, by a server, portable device reader metadata, wherein the portable device reader metadata includes information indicating a type of the portable device reader, determining a portable device reader encryption scheme of a plurality of portable device reader encryption schemes using the portable device reader metadata, wherein the type of the portable device reader indicated by the portable device reader metadata is stored in association with the portable device reader encryption scheme of the plurality of portable device reader encryption schemes, determining a user device data format of a plurality of user device data formats using the portable device reader metadata, wherein the type of the portable device reader indicated by the portable device reader metadata is stored in association with the user device data formats of the plurality of portable device reader encryption schemes, parsing the encrypted user device data using the user device data format to extract encrypted personal information and determine a key serial number, determining a session decryption key using the key serial number and decrypting the encrypted personal information using the session decryption key and the portable device reader encryption scheme.
Therefore, the prior arts do not teach nor do the prior arts fairly suggest, singly nor in combination receiving, by a server, portable device reader metadata, wherein the portable device reader metadata includes information indicating a type of the portable device reader, determining a portable device reader encryption scheme of a plurality of portable device reader encryption schemes using the portable device reader metadata, wherein the type of the portable device reader indicated by the portable device reader metadata is stored in association with the portable device reader encryption scheme of the plurality of portable device reader encryption schemes, determining a user device data format of a plurality of user device data formats using the portable device reader metadata, wherein the type of the portable device reader indicated by the portable device reader metadata is stored in association with the user device data formats of the plurality of portable device reader encryption schemes, parsing the encrypted user device data using the user device data format to extract encrypted personal information and determine a key serial number, determining a session decryption key using the key serial number and decrypting the encrypted personal information using the session decryption key and the portable device reader encryption scheme.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685